Citation Nr: 1443475	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected lumbosacral strain/sprain.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In it, the Veteran's previously established 10 percent rating for his service-connected lumbosacral strain/sprain was continued.  The Veteran appealed.  He testified before the undersigned at a hearing conducted via video conference from the aforementioned RO in December 2009.  In May 2010, this matter was remanded by the Board for additional development.  Review of the Veteran's paper and electronic claims files reveals that a decision on appeal now may be made.


FINDING OF FACT

In September 2014, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claim for a rating in excess of 10 percent for the service-connected lumbosacral strain/sprain.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of the issue of entitlement to a rating in excess of 10 percent for service-connected lumbosacral strain/sprain.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellate matter may be withdrawn as to one, some, or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal of an appeal must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.

In a September 2014 statement, the Veteran indicated that he wished to withdraw his appeal currently before the Board.  He clarified that this appeal concerned his back condition.  The statement is dated prior to this Board decision.  Withdrawal of this single-issue appellate matter concerning the issue of entitlement to a rating in excess of 10 percent for service-connected lumbosacral strain/sprain, in sum, is proper.  It follows that no allegation of any error of fact or law remains.  Dismissal of this appeal is, therefore, warranted.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for the service-connected lumbosacral strain/sprain is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


